United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-169
Issued: May 22, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 24, 2006 appellant filed a timely appeal from the May 8, July 25 and
August 14, 2006 merit decisions of the Office of Workers’ Compensation Programs, which
denied compensation for five days of claimed disability. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review the disability issue.
ISSUE
The issue is whether appellant’s disability on February 9, March 9 and 10 and April 1 and
2, 2006 was causally related to her September 25, 2001 employment injury.
FACTUAL HISTORY
On September 25, 2001 appellant, then a 45-year-old mail handler, sustained an injury in
the performance of duty: “Removed sack from [bulk mail container], checked to see if bags
stayed still, then turned around to dump sack. Sacks (several) fell out of [bulk mail container]
and struck me behind my left knee jamming it into machine.” The Office accepted her claim for

left knee contusion and strain, left medial meniscal tear and left chondromalacia patella.
Appellant received compensation for wage loss.
On January 30, 2003 appellant accepted a limited-duty assignment requiring sitting,
lifting and using a tape dispenser. On April 7, 2004 the Office found that her actual earnings in
this position fairly and reasonably represented her wage-earning capacity, such that she was no
longer entitled to compensation for wage loss. Appellant received a schedule award for a
10 percent permanent impairment of her left lower extremity, which ran from December 9, 2003
to June 27, 2004. She underwent authorized left knee surgery on February 1, 2005 and received
compensation for temporary total disability.
Appellant returned to limited duty on
May 24, 2005.
Appellant claimed compensation for wage loss on February 9, March 9 and 10 and
April 1 and 2, 2006. On March 24 and April 17, 2006 the Office asked her to submit medical
evidence to substantiate why she was unable to perform any type of work on those dates and how
this was related to her September 25, 2001 injury.
Attending physician form reports from Dr. Robert A. Martin, the attending orthopedic
surgeon, indicated that appellant received treatment on December 21, 2005, January 30
and March 27, 2006. Dr. Martin reported that appellant would be totally disabled from April 4
through July 4, 2006 for an authorized anterior tibial tubercle osteotomy. The Office received
the operative report for the April 4, 2006 procedure and subsequent treatment notes relating to
her recovery. Appellant received compensation for wage loss resulting from the surgery.
The Office received undated disability notes from Dr. Martin, who indicated that
appellant was off work for eight hours on February 9, 2006 and unable to work on March 9
and 10, 2006. The Office also received a May 4, 2006 letter from Nancy L. Harris, a medical
secretary in Dr. Martin’s office, who stated that appellant’s disability on the specific dates
claimed was directly related to her accepted employment injury.
In a decision dated May 8, 2006, the Office denied compensation for appellant’s claimed
disability on February 9, March 9 and 10, 2006. The Office noted that Dr. Martin provided no
objective medical evidence based upon examinations; he supplied only a generalized statement
that appellant was unable to work. The Office found that this evidence contained insufficient
detail to explain why appellant was unable to perform any type of work on the dates in question.
The Office advised appellant: “You should provide a clear statement from your attending
physician explaining the dates that he examined you, his findings upon examination and his
explanation as to why you were unable to work based on these findings.”
Appellant requested reconsideration.
Dr. Martin, who stated:

She submitted a May 18, 2006 report from

“The above-referenced patient missed work on February 9, March 9 [and] 10
[and] April 1 and 2 2006. The missed dates of work are directly related to the
patient’s work[-]related injury of September 28, 2001. [sic] The patient has had a
medial meniscus tear that was repaired and chondromalacia patella. These two
allowed conditions often manifested and caused the patient severe pain and an

2

inability to perform her work duties. In addition to severe pain the patient’s
condition also causes swelling that creates an inability to walk and stand, which in
turn prevents her from performing her job duties. Days of rest and elevation of
the affected extremity provide relief in the form of decreased swelling and
decreased pain.”
On June 16, 2006 the Office wrote to Dr. Martin to advise that his May 18, 2006 report
was not sufficient to establish temporary total disability because it was not apparent that she
suffered an objective and spontaneous worsening of her condition to the point that she could not
work on those dates. The Office provided Dr. Martin with a statement of accepted facts and
asked him whether he examined appellant on or about the dates in question and if so, to outline
the objective findings that convinced him that appellant was medically incapable of working in
her limited-duty capacity.
In a decision dated July 25, 2006, the Office denied compensation for appellant’s claimed
disability on April 1 and 2, 2006. In a decision dated August 14, 2006, the Office reviewed the
merits of its May 8, 2006 decision and denied modification. The Office noted that Dr. Martin
presented no contemporaneous clinical findings that convinced him that appellant’s work-related
condition materially worsened on the dates in question to the point that she was incapable of
working.
LEGAL PRECEDENT
The United States shall pay compensation for the disability of an employee resulting
from personal injury sustained while in the performance of duty.1 “Disability” means the
incapacity, because of an employment injury, to earn the wages the employee was receiving at
the time of injury.”2
A claimant seeking benefits under the Federal Employees’ Compensation Act has the
burden of proof to establish the essential elements of her claim by the weight of the evidence,3
including that she sustained an injury in the performance of duty and that any specific condition
or disability for work for which she claims compensation is causally related to that employment
injury.4 For each period of disability claimed, appellant has the burden of proving that she was
disabled for work as a result of her accepted employment injury.5 Generally, findings on
examination are needed to justify a physician’s opinion that an employee is disabled for work.6
The Board has held that when a physician’s statements regarding an employee’s ability to work
consist only of a repetition of the employee’s complaints that he or she hurt too much to work,
1

5 U.S.C. § 8102(a).

2

20 C.F.R. § 10.5(f) (1999).

3

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

4

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

David H. Goss, 32 ECAB 24 (1980).

6

See Dean E. Pierce, 40 ECAB 1249 (1989); Paul D. Weiss, 36 ECAB 720 (1985).

3

without objective signs of disability being shown, the physician has not presented a medical
opinion on the issue of disability or a basis for payment of compensation.7
ANALYSIS
The only competent medical evidence appellant submitted to support her claim are two
undated disability notes and a May 18, 2006 narrative report from her orthopedic surgeon,
Dr. Martin.8 Although this evidence generally supports that appellant missed work on
February 9, March 9 and 10 and April 1 and 2, 2006 due to her September 25, 2001 employment
injury, the evidence is insufficient to discharge appellant’s burden of proof.
In his May 18, 2006 narrative report, Dr. Martin explained how appellant’s work-related
meniscal tear and chondromalacia patella often manifested and caused disabling pain and
swelling and how days of rest and elevation of the affected extremity can provide relief. But he
did not explain how he knew this to be the case on February 9, March 9 and 10 and April 1
and 2, 2006. Dr. Martin did not see appellant on or about those dates. Attending physician form
reports show that he treated appellant on December 21, 2005, January 30 and March 27, 2006.
These reports give no indication of the disability claimed.
With no contemporaneous examination or clinical findings to support total disability on
the specific dates claimed, it appears that Dr. Martin simply signed off on appellant’s selfcertification. The Board understands that she may have experienced pain and swelling and did
not go to work. The Office, however, cannot allow employees to self-certify their disability
and entitlement to compensation benefits. Whether a particular injury causes an employee to
become disabled for work and the duration of that disability, are medical issues that must be
proved by a preponderance of the reliable, probative and substantial evidence.9 Because
Dr. Martin offered no clinical evidence of disability for the specific dates at issue, the Board will
affirm the Office decisions denying compensation for those dates.10
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that residuals
of her September 25, 2001 employment injury disabled her for work on February 9, March 9 and
10 and April 1 and 2, 2006. There is no clinical evidence to support that appellant was, in fact,
medically disabled for work on those dates.
7

John L. Clark, 32 ECAB 1618 (1981).

8

A medical secretary is not a “physician” under the Act and is not competent to render a medical opinion.
5 U.S.C. § 8101(2) (the term “physician” includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined by state law);
see Barbara J. Williams, 40 ECAB 649, 657 (1988) (physical therapists); Vicky L. Hannis, 48 ECAB 538 (1997)
(nurses); Guadalupe Julia Sandoval, 30 ECAB 1491 (1979) (physician assistants).
9

Edward H. Horton, 41 ECAB 301 (1989).

10

As appellant claims compensation for five specific dates of disability, modification of the Office’s April 7,
2004 loss of wage-earning capacity determination is not an issue. See Katherine T. Kreger, 55 ECAB 633 (2004);
Sharon C. Clement, 55 ECAB 552 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the August 14, July 25 and May 8, 2006 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: May 22, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

